DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
2.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3.	Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
4.	Claim 1 recites the limitation "the driver terminal, the laser terminal" in lines (10, 18).  There is insufficient antecedent basis for this limitation in the claim.
Claims 2, 6 recite the limitation "the driver terminal, the laser terminal" in line (3).  There is insufficient antecedent basis for this limitation in the claim.
For the purpose of examination it is assumed “the driver terminal”, and “the laser terminal” could be any terminals.
Claims 2-16 are rejected for depending on rejected claim 1.

Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	Claims 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over NEC Corp. (JP H05110201).

With respect to claim 1, NEC Corp. JP’201 shows and discloses a semiconductor laser chip-on-carrier (CoC) device (Fig 4) comprising: a semiconductor laser component arranged in the form of a laser chip mounted on a semiconductor carrier, the semiconductor laser component comprising an electric laser terminal (Fig 4: a semiconductor laser component of a laser chip 37 mounted on a carrier 38 comprising an electrical laser terminal); a driver circuit for producing on an electric driver terminal an alternating current electric driving signal (Fig 4: a driver circuit producing driving signal via terminal 31 to drive laser chip 37); and an electric signal conductor electrically connecting the driver terminal to the laser terminal (Fig 1: an electrical signal conductor electrically connecting the driver terminal to the laser terminal), wherein the electric signal conductor comprises: a first printed trace, which first printed trace is not arranged on the semiconductor laser component and which first printed trace comprises a first trace elongated section and a first trace downstream terminal section (Fig 1, 2, 4: 31, 34); and a first wire bond, connecting the first trace downstream terminal section to the laser terminal, and wherein the first trace elongated section is adapted to the semiconductor laser component such that the first trace elongated section (Fig 1, 2, 4: 32, 36).  The claim further requires an internal capacitance of the (ABSTRACT; Section [007-015]  semiconductor impedance 3~5 ohm).  Therefore, it is within one skill in the art to recognize NEC Corp. JP’201 capable of having an internal capacitance of the semiconductor laser component together correspond to an impedance which is at the most 20% from an output impedance of an output terminal of the driver circuit.
With respect to claim 2, NEC Corp. JP’201 shows wherein the first trace downstream terminal section, the first wire bond and the laser terminal together correspond to an impedance which is also at the most 20% from said output impedance of the output terminal of the driver circuit (Fig 4; ABTRACT; Section [007-015] 3~5 ohm).
 With respect to claim 3, NEC Corp. JP’201 shows wherein the first printed trace is arranged on the semiconductor carrier (Fig 4: 34).
With respect to claim 4, NEC Corp. JP’201 shows wherein the first printed trace further comprises: an upstream first trace upstream terminal section, wherein the electric signal conductor further comprises a second printed trace, which second printed trace is also not arranged on the semiconductor laser component and which second printed trace comprises a second trace elongated section and a second trace downstream terminal section; and a second wire bond, connecting the second trace downstream terminal section to the first trace upstream terminal section, and wherein the second trace downstream terminal section, the second wire bond and first trace upstream terminal section together correspond to an impedance which is also (Fig 4: 32, 34, 36; ABSTRACT).With respect to claims 5, 6 NEC Corp. JP’201 shows wherein the second printed trace is arranged on a Printed Circuit Board (PCB) on which the driver circuit is also arranged; OR wherein the second trace elongated section is directly connected to the driver terminal (Fig 1, 2, 4).With respect to claim 7, NEC Corp. JP’201 shows and discloses wherein the output impedance of the output terminal of the driver circuit is 50 Ohms+/-20% (ABSTRACT; Section [007-014]).With respect to claims 8, 9 NEC Corp. JP’201 shows wherein the impedance of the first trace downstream terminal section is lower than the output impedance of the output terminal of the driver circuit; OR wherein the impedance of the first trace elongated section is higher than the output impedance of the output terminal of the driver circuit (ABSTRACT; Sections [004-019]).
With respect to claim 10, NEC Corp. JP’201 shows wherein first trace downstream terminal section is formed as a local widening of the first printed trace (Fig 1, 2, 4).With respect to claim 11, the claim further requires wherein the semiconductor laser component is arranged to emit 1310 nm laser light.  NEC Corp. JP’201 did not explicitly state the above.  However, it has been held omission of an element and its function in a combination where the remaining elements perform the same function as before involves only routine skill in the art.  In 
With respect to claim 12, NEC Corp. JP’201 discloses wherein the semiconductor laser component is an Electro-absorption Modulated Laser (EML), a Directly Modulated Laser (DML) or a Distributed Feedback Laser which is modulated using a Mach Zehnder Modulator (DFB-MZM) laser component (Section [002] DFB).With respect to claim 13, the claim further requires wherein the driver circuit is arranged to, via said driving signal, achieve modulation of laser light emitted by the semiconductor laser component at a modulation frequency of at least 50 gigabits per second (Gbps).  NEC Corp. JP’201 did not explicitly state the above.  However, NEC Corp. JP’201 did discloses the well-known high-speed modulation of the LED are 2GB/s or more (Section [006-009] 2GB/s or more).  Therefore, it is within one skill in the art to recognize NEC Corp. JP’201 capable of having the above laser modulation. With respect to claims 14, 15 the claim further requires wherein the modulation is a Pulse Amplitude Modulation (PAM) modulation; AND wherein the PAM modulation is a PAM4 modulation.  NEC Corp. JP’201 did not explicitly state the above.  However, it has been held omission of an element and its function in a combination where the remaining elements perform the same function as before involves only routine skill in the art.  In this case, it is recognize the 
With respect to claim 16, NEC Corp. JP’201 shows wherein a combined impedance of the first trace elongated section and the semiconductor laser component is at the most 20% from the output impedance of the output terminal of the driver circuit (ABSTRACT).
				COMMUNICATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN N NGUYEN whose telephone number is (571)272-1948.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JESSICA MANNO can be reached on (571) 272-2339.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/TUAN N NGUYEN/Primary Examiner, Art Unit 2828